

116 SRES 353 ATS: Recognizing September 24, 2019, as “National Voter Registration Day”.
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 353IN THE SENATE OF THE UNITED STATESSeptember 26, 2019Ms. Klobuchar (for herself, Mr. Blunt, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Cardin, Mr. Casey, Mr. Durbin, Mrs. Feinstein, Ms. Harris, Mrs. Hyde-Smith, Ms. Hirono, Mr. Jones, Mr. Markey, Mr. Van Hollen, Mr. Wyden, and Ms. Cortez Masto) submitted the following resolution; which was considered and agreed
			 toRESOLUTIONRecognizing September 24, 2019, as National Voter Registration Day.
	
 That the Senate— (1)recognizes September 24, 2019, as National Voter Registration Day; and
 (2)encourages each voting-eligible citizen of the United States— (A)to register to vote;
 (B)to verify with the appropriate State or local election official that the name, address, and other personal information on record is current; and
 (C)to go to the polls on election day and vote if the voting-eligible citizen would like to do so.